Citation Nr: 1219066	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  05-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, sleep disturbance, anxiety, depression, and acute distress and dysthymia, including as secondary to service-connected PTSD.
  
2.  Entitlement to an increased rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1969 to October 1971.       

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received in April 2005, the Veteran requested a Board hearing at the RO (Travel Board hearing).  In a written statement received in February 2008, the Veteran subsequently withdrew the hearing request, and asked that his appeal be forwarded to the Board as soon as possible.  The hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2011).  

This case was previously before the Board in January 2011, wherein it was remanded for additional development.  The case was returned to the Board for appellate consideration.   The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2011).

An April 2011 VA record notes that the Veteran was scheduled for a VA examination on April 4, 2011.  The claims file does not include any evidence that notice of the examination was mailed to him.  The Veteran failed to report for the examination.  The April 2011 VA record also reflects that the Veteran's address provided by the Veterans Benefits Administration (VBA) differed from the address from the Veterans Health Administration (VHA) database.  The Veteran is represented by the Texas Veterans Commission (TVC) and there is no indication in the record that the representative was contacted by the RO.  

The Board observes that the Veteran has been homeless in the past.  As he may be homeless again, the RO is required to make additional efforts when it is necessary to contact him.  Specific procedures to safeguard the due process rights of homeless veterans are set forth in 38 C.F.R. § 1.710 (2011).  Notably, the Veteran is represented by TVC and there is no indication in the record that the representative was contacted by the RO.  Hence, a further attempt to locate the Veteran and reschedule him for a VA examination is necessary.

The Board acknowledges that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide a copy of the VHA letter which was sent to the Veteran advising him of the 
April 2011 VA examination or provide administrative proof that the Veteran was notified of the April 2011 VA examination.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (stating that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties).  

2.  The RO/AMC should arrange for further development to ascertain the Veteran's current whereabouts/mailing address.  This development should include reconciling the two different addresses of record, specifically determining which is the last address given by the Veteran, and contacting his representative (TVC) with a request for such information.  If the Veteran is located, the RO/AMC should send him a letter advising him of the provisions of 
38 C.F.R. § 3.655(b), and that VA will be scheduling him for a VA examination.  If he is not located, all efforts to locate him should be documented in the claims file, and the RO/AMC should send a letter to both addresses of record advising the Veteran of the provisions of 38 C.F.R. 
§ 3.655(b), and that VA will be scheduling him for a VA examination.

3.  The RO/AMC should then schedule the Veteran for a VA mental disorders examination in order to determine the nature and etiology of bipolar disorder, including an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his bipolar disorder is related to service or is secondary to the service-connected PTSD.  The VA examiner should also ascertain the current severity and manifestations of the service-connected PTSD.  

The examiner should review the extensive examination and treatment report evidence of record, which includes various histories, findings, and psychiatric diagnoses, assess the history, examine the Veteran (if he is present for the examination), conduct all necessary diagnostic testing and evaluation, and then do the following:  
a) diagnose all evident psychiatric disorder, including, if appropriate, bipolar disorder; 
b) identify all symptoms of PTSD, including, if appropriate, any sleep disturbances, anxiety, depression, and acute distress; 
c) if possible, distinguish all symptoms of bipolar disorder and alcoholism from the symptoms of PTSD; 
d) specifically opine whether the Veteran's bipolar disorder are part of, or proximately due to or the result of, his PTSD.

To assist in making this important determination, the examiner should review the relevant documents in the claims file for the Veteran's pertinent medical history, the Veteran's available service treatment (medical) records, and pertinent post-service treatment (medical) records.  

The requested determination should also take into consideration the Veteran's psychiatric, occupational, and recreational history prior to, during, and since service.  The bases for the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

If the Veteran is not available or does not appear for the examination, the examiner should still review the evidence of record and attempt to provide the requested diagnoses and opinions.

4.  After completion of the above development, the claims for service connection bipolar disorder, sleep disturbance, anxiety, depression, and acute distress and dysthymia (including as secondary to service-connected PTSD) and entitlement to an increased rating in excess of 30 percent for PTSD should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

